United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 5, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60706
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BJORN JAMAL GREEN,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 4:05-CR-59
                      --------------------

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges

PER CURIAM:*

     Bjorn Jamal Green pleaded guilty to possession of a firearm

by a prior convicted felon and was sentenced to 70 months of

imprisonment, three years of supervised release, and a $100

special assessment.

     Green argues on appeal that his counsel was ineffective for

informing him before he pleaded guilty that he could be sentenced

to up to 15 years of imprisonment, when in fact his maximum

sentence was only 10 years of imprisonment.   He contends that he

would not have pleaded guilty if he had known that the maximum

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-60706
                                  -2-

sentence that he faced was 10 years of imprisonment and that, as

a result, his guilty plea was involuntary.

     Because Green raised these issues in the district court,

they are reviewed de novo.    See United States v. Bass, 310 F.3d

321 (5th Cir. 2002); United States v. Amaya, 111 F.3d 386, 388

(5th Cir. 1997).

     The record has not been developed as to whether Green’s

counsel in fact incorrectly told him that his maximum sentence

was 15 years of imprisonment.    However, even if Green’s counsel

did incorrectly inform him about his maximum term of

imprisonment, Green was correctly informed about his maximum term

of imprisonment both in his written plea agreement and at his

plea hearing.   Accordingly, Green has not shown that his guilty

plea was not made knowingly and voluntarily.     See United States

v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990).    For the same

reason, Green has not shown that he was prejudiced by his

counsel’s actions, and thus he has not shown that he received

ineffective assistance of counsel concerning this issue.     See

Strickland v. Washington, 466 U.S. 668, 694 (1984).

     Green also argues that the Government violated Brady v.

Maryland, 373 U.S. 83 (1963), when it withheld certain

fingerprint analysis evidence.    However, Green waived this issue

with his valid guilty plea.     See United States v. Lampazianie,

251 F.3d 519, 526 (5th Cir. 2001); United States v. Diaz, 733

F.2d 371, 376 (5th Cir. 1984).
                           No. 06-60706
                                -3-

     Green asserts that his counsel was ineffective for failing

to obtain a fingerprint analysis from the Government.   Green also

wishes reserve for further appellate review the issue whether the

crime of burglary of an unoccupied dwelling constituted a “crime

of violence” for purposes of determining his base offense level.

However, because he has not adequately briefed these issues, he

has abandoned them.   See Hughes v. Johnson, 191 F.3d 607, 612-13

(5th Cir. 1999).

     Green asserts that he wishes to reserve the right to raise

on habeas review any ineffective assistance of counsel claims not

raised on direct appeal.   Because the record was not developed as

to any other ineffective assistance of counsel issues, Green

should not be precluded from raising those issues on habeas

review.   See United States v. Higdon, 832 F.2d 312, 313-14 (5th

Cir. 1987).

     Green’s request to preserve for direct appellate or habeas

review the district court’s denial of his motion to suppress in

the event that this court “orders the case to trial” is denied as

unnecessary.

     AFFIRMED.